McMurray, Presiding Judge.
Plaintiff Conklin is a death row inmate at the Georgia Diagnostic and Classification Center while defendant Zant is the warden of that prison and defendant John Doe is the surety on defendant Zant’s official bond. Plaintiff’s complaint alleges that without his authorization or permission, defendant Zant seized funds from his inmate account. The complaint seeks compensatory and punitive damages for the theft or conversion of plaintiff’s funds. Plaintiff, as pro se, appeals the dismissal of his action wherein the trial court stated that plaintiff’s action was dismissed “pursuant to O.C.G.A. Section 42-2-11 (c) as the Plaintiff has failed to exhaust all administrative remedies available.” Held:
We are not aware of any administrative procedure which affords the relief sought by plaintiff. A plaintiff is not barred from relief by his failure to exhaust administrative remedies where those remedies are inadequate. Wilson v. Ledbetter, 260 Ga. 180, 181 (1c) (390 SE2d 846).

Judgment reversed.


Sognier, C. J., and Cooper, J., concur.

Michael J. Bowers, Attorney General, for appellees.